Citation Nr: 1108672	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU))  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for TDIU.

In a statement dated in January 2011, the Veteran, through his representative, requested a reopening of his claim for service connection for heart disability.  The Veteran indicated that the record showed that he was diagnosed as having coronary artery disease and/or ischemic heart disease.  Reference was made to recent regulatory changes that allowed for a presumption of service connection for veterans that served in the Republic of Vietnam during Vietnam era, as did the Veteran, and that subsequently developed ischemic heart disease.  The matter is referred to the AOJ for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to a TDIU is warranted.  

The Veteran submitted an application for entitlement to TDIU in July 2007.  In September 2007, a Request for Employment Information In Connection With Claim For Disability Benefits was received from the Veteran's prior employer on behalf of his claim.  The request indicated, in pertinent part, that the Veteran has been on long term disability since 2002.  Unfortunately, the request did not indicate what disabilities placed the Veteran on long term disability.  

In connection with this claim, several private physicians submitted medical statements indicating that the Veteran was unemployable due to various disabilities.  Specifically, J.N., MD of the UT Medical Group, submitted a statement in February 2008, that the Veteran has a history of severe fibromyalgia, history of diabetes mellitus, history of liver disease, and history of atherosclerotic cardiovascular disease.  According to Dr. J.N., the Veteran was disabled and unable to work largely secondary to his fibromyalgia.  However, he did include that the Veteran had a history of diabetes mellitus, for which he is also service-connected.  

Additionally, in April 2009, T.E.L., MD of the Lanceford Family Medical Center, submitted a medical statement in connection with the Veteran's claim.  Dr. T.E.L. indicated that the Veteran's condition included a diagnosis of lupus, fibromyalgia, neuropathy, diabetes, and bipolar disorder, which rendered him totally and permanently disabled.  Again, although nonservice-connected disabilities were listed, the Veteran is also service-connected for neuropathy and diabetes, which were included by Dr. T.E.L. as disabilities affecting his ability to work.  

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

In this case, it is not clear as to whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities, or whether his nonservice-connected disabilities also have an effect on his ability to be employed.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran has not been examined since 2006.  Accordingly, the AMC/RO should arrange for the Veteran to undergo VA examinations at an appropriate VA medical facility to determine the severity of his service-connected disabilities alone. 

The Board also notes that the record includes evidence indicating that the Veteran is in receipt of Social Security Administration (SSA) disability (SSDI) benefits.  Specifically, in a letter dated in May 2003, the Veteran was advised by his advocate that he had been awarded SSDI benefits.  The decision from the SSA and the medical records it considered in making its decision are not of record.  

The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board is of course aware of the Federal Circuit's recent holding in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) wherein it was held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, as the Veteran is seeking a total disability evaluation based on individual unemployability, the Board believes the potential relevance of the SSA records cannot be ignored.

Finally, the claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Memphis, Tennessee.  However, as the claims file only includes treatment records from that facility dated up to September 2009, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.

2.  Obtain the Veteran's VA clinical records from the Memphis VAMC for the period from September 2009 to the present.

3.  Schedule the Veteran for an appropriate examination to evaluate the effects of his service-connected disabilities on his ability to obtain substantially gainful employment.  The examiner should be provided with the claims file for review in conjunction with the examination.   

After examination of the Veteran's service-connected disabilities, the examiner is requested to offer an opinion as to whether the Veteran's service-connected disabilities including, but not limited to, chronic sinusitis and allergic rhinitis, diabetes mellitus, bilateral cataracts, probable allergic conjunctivitis, peripheral neuropathy of the left and right lower extremities, post-inflammatory hyperpigmentation of the ankles, and erectile dysfunction are in and of themselves so severe as to preclude substantially gainful employment.  

Rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with supporting justification.

4.  Adjudicate the issue of TDIU, based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


